Citation Nr: 1723116	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-21 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously before the Board in May 2015, when it was remanded for further development.  The matter now returns to the Board for appellate consideration.

During the pendency of the appeal, the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for bilateral pes planus were granted in a November 2015 rating decision.  The Veteran has not appealed any aspect of these decisions.  Therefore, those issues are no longer before the Board.


FINDING OF FACT

The most probative evidence of record shows that it is not at least as likely as not that the Veteran's hypertension is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1101, 1112, 1113,1131,  1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.3033.307, 3.309 (2016)
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There has been at least substantial compliance with all remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  All VA examinations and medical opinions provided are adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Service connection may be established for a disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As hypertension is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  As noted below, the Veteran was not diagnosed with hypertension until many years after service and therefore hypertension may not be presumed to have been incurred in service. 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As an initial matter, the Board recognizes that the Veteran believes that his current hypertension is related to his active service, specifically the instance of high blood pressure in November 1985 service treatment records.  While the Veteran is competent to report symptoms observable to a layperson such as pain, shortness of breath, and dizziness, he is not competent to render opinions regarding etiology of a medically diagnosed condition because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).


Analysis

The probative medical evidence of record establishes that the Veteran currently has  hypertension.  The oldest post-service treatment records are from 2011.  However, the Veteran contends that he was first diagnosed with hypertension around the year 2005, many years after service.

The Veteran has alleged an in-service occurrence, as shown by the Veteran's November 1985 service treatment record showing elevated blood pressure readings.
The Veteran's service treatment records showed no elevated blood pressure on entrance.  In November 1985, the Veteran's blood pressure readings were 158/98, 144/92, and 132/94.  However, a repeat test on the same date showed 120/84.  March 1988 readings were 140/90 and November 1988 readings were 122/88.  The medical record is absent showings of elevated blood pressure for the year following service.  

The Board therefore must determine whether there is a nexus between the Veteran's claimed in-service occurrence and the current disability.  

The Veteran attended a VA examination in September 2015, where the examiner provided an opinion that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service blood pressure reading in 1985.    The VA examiner noted the Veteran's other blood pressure recording on the same day, and then reasoned that the diagnosis of hypertension cannot be made based on remote solitary elevation in blood pressure.  The examiner further noted that the Veteran was not diagnosed until decades after duty.  He noted that diagnosis was nine to ten years earlier. 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the September 2015 examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of both the Veteran's reported history, contemporaneous or prior physical evaluation of the Veteran, and the Board's remand instructions.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion. 

The Board has considered the Veteran's statements that his current hypertension is related to service.  In this regard, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to the complex medical opinion such as the etiology of any current hypertension, which is quite different from statements regarding the presence of scars or varicose veins which are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the VA examiner's opinion to be the most probative evidence of record as to the relationship between the Veteran's hypertension and his elevated reading in service, and this opinion ultimately outweighs the Veteran's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).

The Board also considered the claim based on continuity of symptomatology because hypertension is considered a chronic disease pursuant to 38 C.F.R. 
§ 3.309(a).  As indicated however, a diagnosis of hypertension is not objectively shown in the record until nearly two years after service separation.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (noting that the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Thus, the medical records are more probative than any lay assertions of continuity of symptomatology, and weigh against a finding of continuity of symptomatology of hypertension since service.  Thus, service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted
The Veteran has been accorded ample opportunity to present competent evidence in support of the claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (2016).  

In summary, the most probative evidence has not linked the Veteran's hypertension to service.  Therefore, the claim for service connection for hypertension fails.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). 


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


